EXHIBIT FOR IMMEDIATE RELEASE Frozen Food Express Industries, Inc. Announces Fourth Quarter and 2009 Year End Results DALLAS, February 24, 2010 (GLOBE NEWSWIRE) – Frozen Food Express Industries, Inc. (Nasdaq:FFEX) today announced its financial and operating results for the quarter and year ended December 31, 2009.Highlights for the year include: · Total revenues of $373.1 million · Operating expenses of $398.0 million, a reduction of $90.5 million from 2008 due to several cost reduction initiatives in response to an extremely challenging economic environment in 2009. · Steady focus on cost control which resulted in an operating ratio improvement of 2.7% in the second half of the year versus the first half of the year; 105.3% versus 108.0% · No debt outstanding and cash on hand of $3.7 million For the year ended December 31, 2009, revenues declined $117.5 million or 24% from 2008.Net of fuel surcharges, revenue decreased $53.2 million or 14% from $381.4 million last year to $328.2 million in 2009.The net loss for the year was $16.4 million compared to a net income of $605,000 in 2008 as the Company battled a difficult operating environment due to the severe economic downturn in the United States.On a per share basis, the loss equates to ($0.96) per diluted share in 2009 compared to a net income of $0.04 per diluted share in 2008. For the fourth quarter, revenue excluding fuel surcharges decreased 15.7% to $78.6 million from $93.3 million in the fourth quarter of 2008. Total revenue for the quarter declined 18.6% to $91.4 million from $112.3 million in 2008.The net loss increased by $2.4 million to $2.6 million or $0.15 per diluted share from a loss of $0.2 million or $0.01 per diluted share in the fourth quarter of the previous year. Stoney M. (“Mit”) Stubbs, Chairman and Chief Executive Officer commented: “We are disappointed in the operating results for the year, but given the economic conditions of 2009, which impacted virtually every industry, we are proud that our employees maintained their focus in providing exemplary service to our customers.Our management team succeeded, under difficult conditions, in adjusting our infrastructure to match the needs of shippers, while staying the course with initiatives that will improve our service product for years to come.We aggressively managed our working capital which allowed us to generate a positive cash flow for the year and remain debt free.The transportation industry is under extreme pricing pressure.This pressure, and its impact on operating margins, was a key contributor to our operating losses.In 2010, it is essential that we work with our customers to find an acceptable pricing level that will allow us an appropriate return on our service commitment to them.” Reflective of the tough pricing environment, our truckload revenue per loaded mile dropped to $1.40 in 2009 compared to $1.45 per loaded mile in 2008.Consistent with this decline, our LTL operation experienced a 2.1% decline in linehaul revenue per hundredweight to $14.31 in 2009 from $14.61 in 2008. Total operating expenses for the year declined $90.5 million or 18.5% on a revenue decline of 24.0%, while operating expenses for the quarter dropped 13.9% on a revenue decrease of 18.6%.To accomplish the reduction in operating expenses, the Company initiated a comprehensive cost cutting initiative that resulted in a reduction of non-driver headcount by 20.2%.For the year, operating expenses decreased at a lower rate than revenue primarily due to higher claims and insurance costs, partially offset by decreases in fuel and purchased transportation.Fuel decreased 41.8% to $62.7 million from $107.7 million in 2008 and decreased 13.5% to $16.4 million in the fourth quarter of 2009 from $19.0 million in the fourth quarter of 2008.Purchased transportation decreased 30.9% to $81.4 million in 2009 from $117.8 million in the previous year and decreased 20.4% to $19.6 million in the fourth quarter of 2009 from $24.6 million in the fourth quarter of the prior year. Notwithstanding the poor results and continuing economic and industry struggles, the Company continues to be in a strong cash position with no borrowings outstanding under its revolving credit agreement as of the end of year. For 2009, the Company generated cash flows from operations of $12.0 million. At December 31, 2009 the Company had $3.7 million in cash and cash equivalents, $89.7 million in shareholders' equity and no outstanding debt. Mr.
